762 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HAR-KEN OIL COMPANY, PETITIONER,v.FEDERAL ENERGY REGULATORY COMMISSION, RESPONDENT.
NO. 84-3709
United States Court of Appeals, Sixth Circuit.
3/14/85

ORDER
BEFORE:  MERRITT, CONTIE, and MILBURN, Circuit Judges.


1
Respondent, Federal Energy Regulatory Commission, moves the court to remand this cause to permit the Commission to reconsider its ruling.  The petitioner concurs in this motion.


2
Upon consideration thereof, it is ORDERED that the motion be and hereby is granted.